Exhibit 10.1
 
[ex10i01.jpg]
 
Referral/Commission Agreement
 
THE PARTIES TO THIS AGREEMENT ARE:
 
The Agent:                 RJPC GROUP INC.
 
The Company:
 
RVPLUS INC, HOLDING COMPANY OF ECCO2TECH
 
The Agent may from time to time refer parties to aid in the process of funding,
business development and consulting efforts to the Company for a referral fee.
 
THIS AGREEMENT is made as of March 23., 2013, by and between "RVPLUS Inc.", (the
"Company") and RJPC GROUP, INC. (The "Agent").
 
The Parties agree to the following:
 
Agent shall arrange all necessary resources to secure funding, for a target
amount of USD $500,000,000.00. Agent shall arrange and expeditiously coordinate
these calls and meeting with entities and consultants in effort to secure
grants, loan guarantees, or equity (collectively referred to as "funding") for
Company.
 
1.        Fees are as follows:
 
(a)          AGENT FEE - Ten percent (10%) of the net value of funding to the
Company shall be paid to Agent as a direct result of funding.
 
(b)          CONSULTANT FEE - Ten percent (10%) of the net value of funding to
the Company shall be paid to GC Barnes Group LLC, Washington ("Affiliate") as a
direct result of funding.
 
(c)           ADDITIONAL FEES - Subsequent services provided to Company shall
not be subject to any fee except where company request new funding or business
development is by mutual agreement between Agent and Company.
 
2.        Upon receipt of funding to Company Agent Fee (section 1.a) and
Consultant Fee (section 1.b) is due. The Agent and Affiliate shall issue an
invoice to the Company and payment shall be effected within thirty (30) days of
submission of said invoice. Agent or Affiliate may choose to be paid by cash,
Company stock or options, and/or cash equivalent.
 
3.        Placement of advertisements and referral methods for the Company by
Agent or Affiliate shall be approved by an official from Company for any
intellectual properties being publicized, published, or distributed regarding
business affairs associated to this agreement. However, in order to solicit, the
Agents shall not make promises or issue any warranty either expressed or implied
pertaining to the financial goals, goods or services offered by the Company
unless authorized in writing by the Company to do so.
 
 

--------------------------------------------------------------------------------

RJPC GROUP INC. 2305 Hancock Dr, Austin Texas 78756 Ph. 512.900.4391
 
 
 
 
 
 
[ex10i01.jpg]
 
4.         The relationship between the parties shall at all times be that of
independent contractors. No employment, partnership or joint venture
relationship is formed by this referral agreement and at no time may the Agent
position itself as affiliated to the Company, except as an independent referrer.
In view of this independent relationship the Agent shall not enter into -any
agreements on behalf of the Company, shall make no warranty either expressed or
implied on behalf of the Company and shall not incur any expenses on behalf of
the Company.
 
5.         This referral agreement does not grant exclusive rights to the Agent
to act as referrer on behalf of the Company and the Agent shall have no rights
under any other agreements entered into by the Company with other Agents.
 
6.         The Agent agrees not to disclose any confidential information
pertaining to the Company's goods or services nor that of prospective or
existing customers to any third party. The Agent may do follow-up enquiries with
its referred customers to confirm their progress and to gather feedback about
their experience with the Company's goods or services as supplied.
 
7.         Either party may terminate this referral agreement at any time by
giving the other party ten (10) days prior written notice. Upon termination by
either party all outstanding referral fees due to the Agent at that time shall
be settled in full within thirty (30) days.
 
8.         Each party shall indemnify, defend and hold the other party (and any
other relation to the other party) harmless against any and all claims of
whatsoever nature arising from misrepresentation, default, misconduct, failure
to perform or any other act related to this agreement.
 
9.         This agreement constitutes the whole agreement between the parties
and any alteration must be in writing and signed by both parties.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives, as of the Effective Date.
 
Signed on this 21 day of MARCH 2013.
 

Company   RJPC Group               By: /s/ Cary Lee Peterson   By:  
[ex10isign.jpg]   Name:   
Cary Lee Peterson
 
Name:  
    Title:
Chairman-CEO
  Title:     Date:
21 March 2013
  Date:    

 
This Agreement can be signed in counterparts with the same force and effect as
if their signatures appeared on the same document.
 
 

--------------------------------------------------------------------------------

RJPC GROUP INC. 2305 Hancock Dr, Austin Texas 78756 Ph. 512.900.4391